ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the above identified patent application filed on 03/26/2020. Claims 1-20 are pending and examined.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a pneumatic control assembly, classified in F16K 31/06.
II. Claims 11-16, drawn to a system comprising a pneumatic control assembly, classified in F02C 9/28.
III. Claims 17-20, drawn to a non-transitory computer readable storage medium comprising instructions for operating a pneumatic control assembly, classified in F16K 31/02.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because a first solenoid valve, a second solenoid valve, and a third .  The subcombination has separate utility such as being used on a valve that is not pneumatically actuated, such as a thermo-electric valve.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions I/II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design because Inventions I/II require first, second, third, fourth, fifth, and sixth logic valves, whereas Invention III does not. In addition, Invention III comprises instructions for energizing/de-energizing first, second, and third solenoid valves in a specific configuration, whereas Inventions I/II do not. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Brandon J. Dube on April 18, 2022 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 11-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I - III, as set forth in this Office action, is hereby withdrawn and claims 11-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brandon J. Dube on April 26, 2022.
The application has been amended as follows: 
Claims:
1. (Currently Amended) A pneumatic control assembly comprising:
first, second, and third parallel supply channels between a compressed air supply and a valve header;
first, second, and third parallel vent channels between a vent and the valve header;
first, second, third, fourth, fifth, and sixth logic valves, the first and sixth logic valves each disposed in both the first parallel supply channel and the first parallel vent channel, the second and third logic valves each disposed in both the second parallel supply channel and the second parallel vent channel, and the fourth and fifth logic valves each disposed in both the third parallel supply channel and the third parallel vent channel;
a first solenoid valve to control the first and second logic valves;
a second solenoid valve to control the third and fourth logic valves; and
a third solenoid valve to control the fifth and sixth logic valves.

2. (Currently Amended) The pneumatic control assembly of claim 1, wherein:
when the first and sixth logic valves are in an actuated position, the first parallel vent channel is open and the first parallel supply channel is closed;
when the first and sixth logic valves are in a de-actuated position, the first parallel supply channel is open and the first parallel vent channel is closed; and
when 

3. (Currently Amended) The pneumatic control assembly of claim 2, wherein:
when the second and third logic valves are in an actuated position, the second parallel vent channel is open and the second parallel supply channel is closed;
when the second and third logic valves are in a de-actuated position, the second parallel supply channel is open and the second parallel vent channel is closed; and
when 

4. (Currently Amended) The pneumatic control assembly of claim 3, wherein:
when the fourth and fifth logic valves are in an actuated position, the third parallel vent channel is open and the third parallel supply channel is closed;
when the fourth and fifth logic valves are in a de-actuated position, the third parallel supply channel is open and the third parallel vent channel is closed; and
when 

5. (Currently Amended) The pneumatic control assembly of claim 1, wherein the first, second, third, fourth, fifth, and sixth logic valves include respective biasing elements and are piloted by compressed air against [[the]] a bias of the respective biasing elements.

11. (Currently Amended) A system comprising:
a pneumatically actuated valve;
a compressed air supply;
a vent; and
a pneumatic control assembly including:
first, second, and third parallel supply channels between the pneumatically actuated valve and the compressed air supply;
first, second, and third parallel vent channels between the pneumatically actuated valve and the vent; [[and]]
first, second, third, fourth, fifth, and sixth logic valves, the first and sixth logic valves each disposed in both the first parallel supply channel and the first parallel vent channel, the second and third logic valves each disposed in both the second parallel supply channel and the second parallel vent channel, the fourth and fifth logic valves each disposed in both the third parallel supply channel and the third parallel vent channel, the first, second, third, fourth, fifth, and sixth logic valves to control the flow of compressed air between the pneumatically actuated valve, the compressed air supply, and the vent;
a first solenoid valve to control air flow from the compressed air supply to a first pilot channel fluidly coupled to the first and second logic valves;
a second solenoid valve to control air flow from the compressed air supply to a second pilot channel fluidly coupled to the third and fourth logic valves; and
a third solenoid valve to control air flow from the compressed air supply to a third pilot channel fluidly coupled to the fifth and sixth logic valves.

13. (Cancelled)

14. (Currently Amended) The system of claim [[13]] 11, further including a process controller to energize or de-energize each of the first, second, and third solenoid valves.

17. (Currently Amended) A non-transitory computer readable storage medium comprising computer readable instructions that, when executed, cause at least one processor to at least:
energize first, second, and third solenoid valves of a pneumatic control assembly, the pneumatic control assembly including:
first, second, and third parallel supply channels between a compressed air supply and a valve header; 
first, second, and third parallel vent channels between a vent and the valve header; 
first, second, third, fourth, fifth, and sixth logic valves, the first and sixth logic valves each disposed in both the first parallel supply channel and the first parallel vent channel, the second and third logic valves each disposed in both the second parallel supply channel and the second parallel vent channel, and the fourth and fifth logic valves each disposed in both the third parallel supply channel and the third parallel vent channel, wherein the first solenoid valve is to control the first and second logic valves, the second solenoid valve is to control the third and fourth logic valves, and the third solenoid valve is to control the fifth and sixth logic valves;
de-energize the first solenoid valve while the second and third solenoid valves are energized, wherein, while the second and third solenoid valves are energized, [[a]] the third parallel supply channel is open between [[a]] the compressed air supply and [[a]] the valve header; and
determine, after the first solenoid valve is de-energized, whether the first solenoid valve moved from a first position to a second position.

18. (Currently Amended) The non-transitory computer readable storage medium of claim 17, wherein the instructions, when executed, further cause the at least one processor to determine, after the first solenoid valve is de-energized, whether the first and second logic valves associated with the first solenoid valve each moved from a first position to a second position.

Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 11, and 17, the prior art of record does not teach, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: see attached form PTO-892 “Notice of References Cited”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741        

/EHUD GARTENBERG/               Supervisory Patent Examiner, Art Unit 3741